Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 12-16 has been reviewed and are addressed below. Claims 8-11 has been restricted.

Claim Objections
Claims 6-7 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 6 is dependent on any of claims 1-5.  See MPEP § 608.01(n).  Accordingly, the claims 6-7 not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a system, computer implemented method, which is/are statutory categories of invention (Step 1: YES). 

The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers formula, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. See: MPEP 2106.05(g). 
That the abstract idea may be performed by specifically “computer implemented mobile device”, display”, “input device”, “one or more processors”, “memory”, “selectable graphical element” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion 

-paragraph 54 a display;
-paragraph 55 an input device; 
-paragraph 56 one or more processors; and 
-paragraph 57 memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
-paragraph 58 displaying, on the display, a query interface, the query interface presenting a plurality of queries.”
The claims recite the additional element of “antipsychotic is provided in combination with the computer implemented mobile device”, “displaying on the display a query interface”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 6-7 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1-7, 12-16 recite in accordance with the response to the first query being a response of a first type, displaying, in a first region of the response summary interface, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-7 and 12-16 is/are rejected under 35 U.S.C. 102a2as anticipated by Vaughan (2019/0043619).
With respect to claim 1 Vaughan teaches a method for the treatment of schizophrenia, in a subject, in need thereof, comprising administering to said subject an effective amount of an antipsychotic, wherein 
i) the antipsychotic is provided in combination with a computer-implemented mobile device (Vaughan claim 2 “”comprises a stimulant or antipsychotic drug for treating said neurological disorder and paragraph 142 “the user interface may be provided with a user interface, such as a display of any computing device that can enable the user”); and 
ii) the computer-implemented mobile device comprises: 
a display (Vaughan paragraph 36 “display”); 
an input device (Vaughan paragraph 142 “input by computing device”); 
one or more processors (Vaughan paragraph 11 “processor”); and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (Vaughan paragraph 26 “a memory storing a computer program for execution by the processor”): 
displaying, on the display, a query interface, the query interface presenting a plurality of queries, including a first query (Vaughan paragraph 112 “the dataset being queried comprises only the answer to the first question in a series of questions to be asked”); 

in response to receiving the first sequence of inputs, displaying a response summary interface, the response summary interface including (Vaughan paragraph 109 “feature values may comprise one or more of answers to the questions, observations of the subject such as characterizations based on video images, or responses of the subject to a structured interaction, for example” and paragraph 222 “report can be sent from the digital device 2310 to the therapy module 2334”): 
in accordance with the response to the first query being a response of a first type, displaying, in a first region of the response summary interface, a first response element corresponding to the first query, the first response element including at least a first selectable graphical element corresponding to a first set of digital therapies associated with the first query “Vaughan paragraph 222 “diagnosis module communicates its diagnosis to the digital device 2310, as well as to therapy module 2334, which uses the diagnosis to suggest therapies to be performed to treat any diagnosed symptoms. The therapy module 2334 sends its recommended therapies to the digital device 2310, including instructions for the patient and caregivers to perform the therapies recommended over a given time frame”; and 
in accordance with the response to the first query being a response of a second type, different than the first type, displaying, in a second region of the response summary interface, a second response element, wherein the second response element 
Claims 2-5, 12-16 are rejected as above since they are similar.

With respect to claim 6 Vaughan teaches any one of claims 1 to 5, wherein the computer-implemented mobile device delivers behavioral therapy that focuses on symptoms of psychosis, mood management, sleep hygiene, medication adherence or social skills (Vaughan paragraph 42 “the drug may be selected from the group consisting of sertraline, and fluoxetine; or the neurological disorder may comprise shared psychotic disorder”).
With respect to claim 7 Vaughan teaches the method according to claim 6, wherein the behavioral therapy is cognitive behavioral therapy for schizophrenia, that focuses on one or more: i) symptoms of psychosis, ii) mood management, iii) sleep hygiene, iv) medication adherence and v) social skills (Vaughan paragraph 42 “the drug may be selected from the group consisting of sertraline, and fluoxetine; or the neurological disorder may comprise shared psychotic disorder”).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626